DETAILED ACTION
Claims 1-30 have been examined. Claims 1-5, 7-11, 14-16, 18-28, and 30 are rejected. Claims 6, 12-13, 17, and 29 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 7-11, 14, 16, 18-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0070918 A1 to Fan et al. (hereinafter “Fan”) and US 2020/0221495 A1 to Chen et al. (hereinafter “Chen”).

As per claim 1, Fan discloses a user equipment (UE) for wireless communication (Fan [0320-0321] terminal device), comprising: a memory (Fan [0320-0321] memory); and one or more processors operatively coupled to the memory (Fan Fig. 9 and [0320-0321] processor and memory), the memory and the one or more processors configured to: detect, while transmitting data using at least one first bandwidth on at least one sidelink channel to at least one other UE (Fan [0032] According to this design, the network device sets a plurality of candidate transmission symbols in each sidelink communication duration, to enable the terminal device to have a plurality of sending opportunities in the sidelink communication duration. In the sidelink communication duration, after LBT succeeds, the terminal device may start to send sidelink data from a latest candidate transmission symbol, and in sidelink communication duration, after the terminal device misses a candidate transmission symbol because LBT fails, there is another sending opportunity to send sidelink data after LBT succeeds. Therefore, according to this design, a channel access probability of the terminal device in the communications system can be improved. [0073] According to this design, the terminal device has a plurality of sending opportunities in the sidelink communication duration. In this way, after LBT succeeds, the terminal device may start to send sidelink data from a latest candidate transmission symbol, and in sidelink communication duration, after the terminal device misses a candidate transmission symbol because LBT fails, there is another sending opportunity to send sidelink data after LBT succeeds. Therefore, according to this example, a channel access probability of the terminal device can be improved.), one or more failures of a listen-before-talk (LBT) procedure within an amount of time (Fan Fig. 5 and [0197] Refer to FIG. 5. The network device sets a plurality of candidate transmission symbols in each sidelink communication duration, to enable the terminal device to have a plurality of sending opportunities in the sidelink communication duration. In the sidelink communication duration, after LBT succeeds, the terminal device may start to send sidelink data from a latest candidate transmission symbol. In this way, in sidelink communication duration, after the terminal device misses a candidate transmission symbol because LBT fails, there is another sending opportunity to send sidelink data after LBT succeeds. Therefore, in this example, a channel access probability of the terminal device in the communications system can be improved.); and transmit, to at least one of a base station or the at least one other UE, a report indicating the one or more failures.
Fan may not explicitly disclose, but Chen, which is in the same field of endeavor, discloses transmit, to at least one of a base station or the at least one other UE, a report indicating the one or more failures (Chen [0047] In one implementation, when an upper layer (e.g., the RRC layer) receives an LBT failure problem indication or the LBT failure event occurs because the LBT failure counter is greater than or equal to the threshold, the UE (e.g., the RRC layer of the UE) may transmit an LBT failure problem report to the network. The LBT failure problem report may include information of which LBT channel/carrier/BWP/unit suffers from the LBT failure problem, or which operation suffers from the LBT failure problem. In dual connectivity mode (or MR-DC mode), if a UE determines an LBT failure problem on a Primary Secondary Cell (PSCell) or a Secondary Cell Group (SCG) operating on an unlicensed spectrum, the UE may send an LBT failure problem report or an SCG failure report (including information of the LBT failure problem) to the master node (which may operate on the licensed spectrum or the unlicensed spectrum). In dual connectivity mode (or MR-DC mode), if a UE determines an LBT failure problem on a Primary Cell (PCell) or a Master Cell Group (MCG) operating on the unlicensed spectrum, the UE may send an LBT failure problem report or an MCG failure report (including information of the LBT failure problem) to the secondary node (which may operate on licensed spectrum or unlicensed spectrum).). The purpose of Chen is to Listen-Before-Talk (LBT) failure indication and LBT failure event determination in the next generation wireless communication networks (Chen [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with Fan, to improve and efficient mechanism for a UE to detect and handle LBT failure (Chen [0003-0004]).
As per claim 2, Fan and Chen disclose the UE of claim 1, wherein the at least one sidelink channel includes a base station controlled sidelink channel (Fan [0032] According to this design, the network device sets a plurality of candidate transmission symbols in each sidelink communication duration, to enable the terminal device to have a plurality of sending opportunities in the sidelink communication duration. In the sidelink communication duration, after LBT succeeds, the terminal device may start to send sidelink data from a latest candidate transmission symbol, and in sidelink communication duration, after the terminal device misses a candidate transmission symbol because LBT fails, there is another sending opportunity to send sidelink data after LBT succeeds. Therefore, according to this design, a channel access probability of the terminal device in the communications system can be improved,), and the report is transmitted to the base station.
Fan may not explicitly disclose, but Chen, which is in the same field of endeavor, discloses the report is transmitted to the base station (Chen [0047] the UE may send an LBT failure problem report or an SCG failure report (including information of the LBT failure problem) to the master node. [0026] The next-generation (e.g., 5G NR) wireless network is envisioned to support more capacity, data, and services. A UE configured with multi-connectivity may be connected to a Master Node (MN) as an anchor and one or more Secondary Nodes (SNs) for data delivery. Each one of these nodes may be formed by a cell group that includes one or more cells). The purpose of Chen is to Listen-Before-Talk (LBT) failure indication and LBT failure event determination in the next generation wireless communication networks (Chen [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with Fan, to improve and efficient mechanism for a UE to detect and handle LBT failure (Chen [0003-0004]).
As per claim 3, Fan and Chen discloses the UE of claim 1, wherein the memory and the one or more processors are further configured to: retransmit the data, to the at least one other UE, using at least one second bandwidth on the at least one sidelink channel (Fan [0032] According to this design, the network device sets a plurality of candidate transmission symbols in each sidelink communication duration, to enable the terminal device to have a plurality of sending opportunities in the sidelink communication duration. In the sidelink communication duration, after LBT succeeds, the terminal device may start to send sidelink data from a latest candidate transmission symbol, and in sidelink communication duration, after the terminal device misses a candidate transmission symbol because LBT fails, there is another sending opportunity to send sidelink data after LBT succeeds. Therefore, according to this design, a channel access probability of the terminal device in the communications system can be improved,).
As per claim 5, Fan and Chen disclose the UE of claim 1, wherein the one or more failures are associated with at least one unicast link to the at least one other UE ([0219] S305: After receiving the first configuration information from the network device, the terminal device that accesses the network device performs sidelink communication in the unlicensed frequency band based on the channel access mode indicated by the first configuration information. [0220] In addition, when the terminal device further receives the second configuration information from the network device, the terminal device performs sidelink communication in the unlicensed frequency band based on the channel access mode indicated by the first configuration information and the channel access configuration indicated by the second configuration information.), a groupcast link to the at least one other UE (Fan [0042] According to this design, the network device may simultaneously configure, by sending DCI once through the GC-PDCCH, channel access information for a group of terminal devices that access the network device, to improve configuration efficiency of the network device. In addition, because the network device does not need to add new signaling to send the second configuration information, signaling interaction between the network device and the terminal device can be reduced.), or a combination thereof.
As per cliam 7, Fan and Chen disclose the UE of claim 1, wherein the one or more failures are aggregated across a resource block (RB) set, a bandwidth part (BWP) (Fan 0023] In a possible design, the network device sends second configuration information, where the second configuration information includes indication information of at least one bandwidth part BWP used for sidelink communication and at least one or a combination of the following corresponding to each BWP: configuration information of sidelink communication duration, maximum transmit power, and indication information of a frequency domain resource used for sidelink communication in the BWP, where the at least one BWP is in the unlicensed frequency band. [0032] According to this design, the network device sets a plurality of candidate transmission symbols in each sidelink communication duration, to enable the terminal device to have a plurality of sending opportunities in the sidelink communication duration. In the sidelink communication duration, after LBT succeeds, the terminal device may start to send sidelink data from a latest candidate transmission symbol, and in sidelink communication duration, after the terminal device misses a candidate transmission symbol because LBT fails, there is another sending opportunity to send sidelink data after LBT succeeds. Therefore, according to this design, a channel access probability of the terminal device in the communications system can be improved,), or a plurality of sidelink channels (Fan [0032] According to this design, the network device sets a plurality of candidate transmission symbols in each sidelink communication duration, to enable the terminal device to have a plurality of sending opportunities in the sidelink communication duration. In the sidelink communication duration, after LBT succeeds, the terminal device may start to send sidelink data from a latest candidate transmission symbol, and in sidelink communication duration, after the terminal device misses a candidate transmission symbol because LBT fails, there is another sending opportunity to send sidelink data after LBT succeeds. Therefore, according to this design, a channel access probability of the terminal device in the communications system can be improved,).
As per claim 8, Fan and Chen disclose the UE of claim 1, wherein the one or more failures are aggregated across a PC5 interface for the at least one sidelink channel (Fan [0140] Based on the architecture of the communications system shown in FIG. 1A, as shown in FIG. 1B, an embodiment of this application further provides a network topology architecture of a communications system. A network device and a terminal device may be connected through an air interface (namely, a Uu interface), to implement communication (such communication may be briefly referred to as Uu communication or cellular network communication) between the terminal device and the network device. A direct link may be established between adjacent terminal devices through a PC5 interface to transmit sidelink data.) and a Uu interface with the base station (Fan [0140] Based on the architecture of the communications system shown in FIG. 1A, as shown in FIG. 1B, an embodiment of this application further provides a network topology architecture of a communications system. A network device and a terminal device may be connected through an air interface (namely, a Uu interface), to implement communication (such communication may be briefly referred to as Uu communication or cellular network communication) between the terminal device and the network device. A direct link may be established between adjacent terminal devices through a PC5 interface to transmit sidelink data.).
As per claim 9, Fan and Chen disclose the UE of claim 1, wherein the memory and the one or more processors are further configured to: receive at least one configuration message from the base station, wherein the amount of time is based at least in part on the at least one configuration message (Fan [0033] In a possible design, when the channel access mode indicated by the first configuration information is the LBE mode, the second configuration information further includes one transmission symbol in the sidelink communication duration, where the transmission symbol is used by the terminal device to send sidelink data after LBT succeeds.).
As per claim 10, Fan and Chen disclose the UE of claim 1, wherein the amount of time is based at least in part on a value stored in the memory (Fan [0033] In a possible design, when the channel access mode indicated by the first configuration information is the LBE mode, the second configuration information further includes one transmission symbol in the sidelink communication duration, where the transmission symbol is used by the terminal device to send sidelink data after LBT succeeds. [0092] According to a ninth aspect, an embodiment of this application further provides a chip system. The chip system includes a processor, configured to support a computer apparatus in implementing the method according to either of the foregoing aspects. In a possible design, the chip system further includes a memory. The memory is configured to store a program and data that are necessary for the computer apparatus. The chip system may include a chip, or may include a chip and another discrete component.).
As per claim 11, Fan and Chen disclose the UE of claim 1, wherein the one or more failures are associated with one carrier of a plurality of aggregated carriers.
Fan may not explicitly disclose, but Chen, which is in the same field of endeavor, discloses wherein the one or more failures are associated with one carrier of a plurality of aggregated carriers (Chen [0047] the UE may send an LBT failure problem report or an SCG failure report (including information of the LBT failure problem) to the master node. [0026] The next-generation (e.g., 5G NR) wireless network is envisioned to support more capacity, data, and services. A UE configured with multi-connectivity may be connected to a Master Node (MN) as an anchor and one or more Secondary Nodes (SNs) for data delivery. Each one of these nodes may be formed by a cell group that includes one or more cells. [0031] When operating on an unlicensed spectrum, if a UE wants to transmit a preamble, a msg3 in a 4-Step RA procedure, a msgA in a 2-Step RA procedure, data on uplink configured grants, or an SR on a PUCCH resource, the UE may need to pass LBT first to occupy an LBT channel, a sub-band, a Bandwidth Part (BWP), a carrier, or a cell.). The purpose of Chen is to Listen-Before-Talk (LBT) failure indication and LBT failure event determination in the next generation wireless communication networks (Chen [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with Fan, to improve and efficient mechanism for a UE to detect and handle LBT failure (Chen [0003-0004]).
As per claim 14, Fan discloses a base station for wireless communication (Fan Fig. 3 network device), comprising: a memory Fan [0320-0321] memory; and one or more processors operatively coupled to the memory (Fan Fig. 9 and [0320-0321] processor and memory), the memory and the one or more processors configured to: receive, from a user equipment (UE), a report indicating one or more failures of a listen-before-talk (LBT) procedure associated with at least one first bandwidth on at least one sidelink channel (Fan [0032] According to this design, the network device sets a plurality of candidate transmission symbols in each sidelink communication duration, to enable the terminal device to have a plurality of sending opportunities in the sidelink communication duration. In the sidelink communication duration, after LBT succeeds, the terminal device may start to send sidelink data from a latest candidate transmission symbol, and in sidelink communication duration, after the terminal device misses a candidate transmission symbol because LBT fails, there is another sending opportunity to send sidelink data after LBT succeeds. Therefore, according to this design, a channel access probability of the terminal device in the communications system can be improved. [0073] According to this design, the terminal device has a plurality of sending opportunities in the sidelink communication duration. In this way, after LBT succeeds, the terminal device may start to send sidelink data from a latest candidate transmission symbol, and in sidelink communication duration, after the terminal device misses a candidate transmission symbol because LBT fails, there is another sending opportunity to send sidelink data after LBT succeeds. Therefore, according to this example, a channel access probability of the terminal device can be improved.); and transmit, to the UE, an indication of at least one second bandwidth to use on the at least one sidelink channel (Fan [0032] According to this design, the network device sets a plurality of candidate transmission symbols in each sidelink communication duration, to enable the terminal device to have a plurality of sending opportunities in the sidelink communication duration. In the sidelink communication duration, after LBT succeeds, the terminal device may start to send sidelink data from a latest candidate transmission symbol, and in sidelink communication duration, after the terminal device misses a candidate transmission symbol because LBT fails, there is another sending opportunity to send sidelink data after LBT succeeds. Therefore, according to this design, a channel access probability of the terminal device in the communications system can be improved,).
Fan may not explicitly disclose, but Chen, which is in the same field of endeavor, discloses a report indicating one or more failures of a listen-before-talk (LBT) procedure (Chen [0047] In one implementation, when an upper layer (e.g., the RRC layer) receives an LBT failure problem indication or the LBT failure event occurs because the LBT failure counter is greater than or equal to the threshold, the UE (e.g., the RRC layer of the UE) may transmit an LBT failure problem report to the network. The LBT failure problem report may include information of which LBT channel/carrier/BWP/unit suffers from the LBT failure problem, or which operation suffers from the LBT failure problem. In dual connectivity mode (or MR-DC mode), if a UE determines an LBT failure problem on a Primary Secondary Cell (PSCell) or a Secondary Cell Group (SCG) operating on an unlicensed spectrum, the UE may send an LBT failure problem report or an SCG failure report (including information of the LBT failure problem) to the master node (which may operate on the licensed spectrum or the unlicensed spectrum). In dual connectivity mode (or MR-DC mode), if a UE determines an LBT failure problem on a Primary Cell (PCell) or a Master Cell Group (MCG) operating on the unlicensed spectrum, the UE may send an LBT failure problem report or an MCG failure report (including information of the LBT failure problem) to the secondary node (which may operate on licensed spectrum or unlicensed spectrum).). The purpose of Chen is to Listen-Before-Talk (LBT) failure indication and LBT failure event determination in the next generation wireless communication networks (Chen [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with Fan, to improve and efficient mechanism for a UE to detect and handle LBT failure (Chen [0003-0004]).
As per claim 16, Fan and Chen disclose the base station of claim 14, wherein the one or more failures are associated with at least one unicast link between the UE and at least one other UE ([0219] S305: After receiving the first configuration information from the network device, the terminal device that accesses the network device performs sidelink communication in the unlicensed frequency band based on the channel access mode indicated by the first configuration information. [0220] In addition, when the terminal device further receives the second configuration information from the network device, the terminal device performs sidelink communication in the unlicensed frequency band based on the channel access mode indicated by the first configuration information and the channel access configuration indicated by the second configuration information.), a groupcast link to the at least one other UE (Fan [0042] According to this design, the network device may simultaneously configure, by sending DCI once through the GC-PDCCH, channel access information for a group of terminal devices that access the network device, to improve configuration efficiency of the network device. In addition, because the network device does not need to add new signaling to send the second configuration information, signaling interaction between the network device and the terminal device can be reduced.), a groupcast link between the UE and at least one other UE, or a combination thereof.
As per claim 18, Fan and Chen disclose the base station of claim 14, wherein the one or more failures are aggregated across a resource block (RB) set, a bandwidth part (BWP) (Fan 0023] In a possible design, the network device sends second configuration information, where the second configuration information includes indication information of at least one bandwidth part BWP used for sidelink communication and at least one or a combination of the following corresponding to each BWP: configuration information of sidelink communication duration, maximum transmit power, and indication information of a frequency domain resource used for sidelink communication in the BWP, where the at least one BWP is in the unlicensed frequency band. [0032] According to this design, the network device sets a plurality of candidate transmission symbols in each sidelink communication duration, to enable the terminal device to have a plurality of sending opportunities in the sidelink communication duration. In the sidelink communication duration, after LBT succeeds, the terminal device may start to send sidelink data from a latest candidate transmission symbol, and in sidelink communication duration, after the terminal device misses a candidate transmission symbol because LBT fails, there is another sending opportunity to send sidelink data after LBT succeeds. Therefore, according to this design, a channel access probability of the terminal device in the communications system can be improved,), or a plurality of sidelink channels (Fan [0032] According to this design, the network device sets a plurality of candidate transmission symbols in each sidelink communication duration, to enable the terminal device to have a plurality of sending opportunities in the sidelink communication duration. In the sidelink communication duration, after LBT succeeds, the terminal device may start to send sidelink data from a latest candidate transmission symbol, and in sidelink communication duration, after the terminal device misses a candidate transmission symbol because LBT fails, there is another sending opportunity to send sidelink data after LBT succeeds. Therefore, according to this design, a channel access probability of the terminal device in the communications system can be improved,).
As per claim 19, Fan and Chen disclose the base station of claim 14, wherein the one or more failures are aggregated across a PC5 interface for the at least one sidelink channel (Fan [0140] Based on the architecture of the communications system shown in FIG. 1A, as shown in FIG. 1B, an embodiment of this application further provides a network topology architecture of a communications system. A network device and a terminal device may be connected through an air interface (namely, a Uu interface), to implement communication (such communication may be briefly referred to as Uu communication or cellular network communication) between the terminal device and the network device. A direct link may be established between adjacent terminal devices through a PC5 interface to transmit sidelink data.) and a Uu interface with the base station (Fan [0140] Based on the architecture of the communications system shown in FIG. 1A, as shown in FIG. 1B, an embodiment of this application further provides a network topology architecture of a communications system. A network device and a terminal device may be connected through an air interface (namely, a Uu interface), to implement communication (such communication may be briefly referred to as Uu communication or cellular network communication) between the terminal device and the network device. A direct link may be established between adjacent terminal devices through a PC5 interface to transmit sidelink data.).
As per claim 20, Fan and Chen disclose the base station of claim 14, wherein the memory and the one or more processors are further configured to: transmit at least one configuration message to the UE, wherein the one or more failures are associated with an amount of time that is based at least in part on the at least one configuration message (Fan [0033] In a possible design, when the channel access mode indicated by the first configuration information is the LBE mode, the second configuration information further includes one transmission symbol in the sidelink communication duration, where the transmission symbol is used by the terminal device to send sidelink data after LBT succeeds.).
As per claim 21, Fan and Chen disclose the base station of claim 14, wherein the one or more failures are associated with an amount of time that is based at least in part on a value stored in the memory (Fan [0033] In a possible design, when the channel access mode indicated by the first configuration information is the LBE mode, the second configuration information further includes one transmission symbol in the sidelink communication duration, where the transmission symbol is used by the terminal device to send sidelink data after LBT succeeds. [0092] According to a ninth aspect, an embodiment of this application further provides a chip system. The chip system includes a processor, configured to support a computer apparatus in implementing the method according to either of the foregoing aspects. In a possible design, the chip system further includes a memory. The memory is configured to store a program and data that are necessary for the computer apparatus. The chip system may include a chip, or may include a chip and another discrete component.).
As per claim 22, Fan and Chen disclose the base station of claim 14, wherein the one or more failures are associated with one carrier of a plurality of aggregated carriers.
Fan may not explicitly disclose, but Chen, which is in the same field of endeavor, discloses wherein the one or more failures are associated with one carrier of a plurality of aggregated carriers (Chen [0047] the UE may send an LBT failure problem report or an SCG failure report (including information of the LBT failure problem) to the master node. [0026] The next-generation (e.g., 5G NR) wireless network is envisioned to support more capacity, data, and services. A UE configured with multi-connectivity may be connected to a Master Node (MN) as an anchor and one or more Secondary Nodes (SNs) for data delivery. Each one of these nodes may be formed by a cell group that includes one or more cells. [0031] When operating on an unlicensed spectrum, if a UE wants to transmit a preamble, a msg3 in a 4-Step RA procedure, a msgA in a 2-Step RA procedure, data on uplink configured grants, or an SR on a PUCCH resource, the UE may need to pass LBT first to occupy an LBT channel, a sub-band, a Bandwidth Part (BWP), a carrier, or a cell.). The purpose of Chen is to Listen-Before-Talk (LBT) failure indication and LBT failure event determination in the next generation wireless communication networks (Chen [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with Fan, to improve and efficient mechanism for a UE to detect and handle LBT failure (Chen [0003-0004]).
As per claim 23, Fan discloses a method of wireless communication performed by a user equipment (UE), comprising: detecting, while transmitting data using at least one first bandwidth on at least one sidelink channel to at least one other UE (Fan [0032] According to this design, the network device sets a plurality of candidate transmission symbols in each sidelink communication duration, to enable the terminal device to have a plurality of sending opportunities in the sidelink communication duration. In the sidelink communication duration, after LBT succeeds, the terminal device may start to send sidelink data from a latest candidate transmission symbol, and in sidelink communication duration, after the terminal device misses a candidate transmission symbol because LBT fails, there is another sending opportunity to send sidelink data after LBT succeeds. Therefore, according to this design, a channel access probability of the terminal device in the communications system can be improved. [0073] According to this design, the terminal device has a plurality of sending opportunities in the sidelink communication duration. In this way, after LBT succeeds, the terminal device may start to send sidelink data from a latest candidate transmission symbol, and in sidelink communication duration, after the terminal device misses a candidate transmission symbol because LBT fails, there is another sending opportunity to send sidelink data after LBT succeeds. Therefore, according to this example, a channel access probability of the terminal device can be improved.), one or more failures of a listen-before-talk (LBT) procedure within an amount of time (Fan Fig. 5 and [0197] Refer to FIG. 5. The network device sets a plurality of candidate transmission symbols in each sidelink communication duration, to enable the terminal device to have a plurality of sending opportunities in the sidelink communication duration. In the sidelink communication duration, after LBT succeeds, the terminal device may start to send sidelink data from a latest candidate transmission symbol. In this way, in sidelink communication duration, after the terminal device misses a candidate transmission symbol because LBT fails, there is another sending opportunity to send sidelink data after LBT succeeds. Therefore, in this example, a channel access probability of the terminal device in the communications system can be improved.); and transmitting, to at least one of a base station or the at least one other UE, a report indicating the one or more failures.
Fan may not explicitly disclose, but Chen, which is in the same field of endeavor, discloses transmitting, to at least one of a base station or the at least one other UE, a report indicating the one or more failures (Chen [0047] In one implementation, when an upper layer (e.g., the RRC layer) receives an LBT failure problem indication or the LBT failure event occurs because the LBT failure counter is greater than or equal to the threshold, the UE (e.g., the RRC layer of the UE) may transmit an LBT failure problem report to the network. The LBT failure problem report may include information of which LBT channel/carrier/BWP/unit suffers from the LBT failure problem, or which operation suffers from the LBT failure problem. In dual connectivity mode (or MR-DC mode), if a UE determines an LBT failure problem on a Primary Secondary Cell (PSCell) or a Secondary Cell Group (SCG) operating on an unlicensed spectrum, the UE may send an LBT failure problem report or an SCG failure report (including information of the LBT failure problem) to the master node (which may operate on the licensed spectrum or the unlicensed spectrum). In dual connectivity mode (or MR-DC mode), if a UE determines an LBT failure problem on a Primary Cell (PCell) or a Master Cell Group (MCG) operating on the unlicensed spectrum, the UE may send an LBT failure problem report or an MCG failure report (including information of the LBT failure problem) to the secondary node (which may operate on licensed spectrum or unlicensed spectrum).). The purpose of Chen is to Listen-Before-Talk (LBT) failure indication and LBT failure event determination in the next generation wireless communication networks (Chen [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with Fan, to improve and efficient mechanism for a UE to detect and handle LBT failure (Chen [0003-0004]).
As per claim 24, Fan and Chen disclose the method of claim 23, wherein the at least one sidelink channel includes a base station controlled sidelink channel (Fan [0032] According to this design, the network device sets a plurality of candidate transmission symbols in each sidelink communication duration, to enable the terminal device to have a plurality of sending opportunities in the sidelink communication duration. In the sidelink communication duration, after LBT succeeds, the terminal device may start to send sidelink data from a latest candidate transmission symbol, and in sidelink communication duration, after the terminal device misses a candidate transmission symbol because LBT fails, there is another sending opportunity to send sidelink data after LBT succeeds. Therefore, according to this design, a channel access probability of the terminal device in the communications system can be improved,), and the report is transmitted to the base station.
Fan may not explicitly disclose, but Chen, which is in the same field of endeavor, discloses the report is transmitted to the base station (Chen [0047] the UE may send an LBT failure problem report or an SCG failure report (including information of the LBT failure problem) to the master node. [0026] The next-generation (e.g., 5G NR) wireless network is envisioned to support more capacity, data, and services. A UE configured with multi-connectivity may be connected to a Master Node (MN) as an anchor and one or more Secondary Nodes (SNs) for data delivery. Each one of these nodes may be formed by a cell group that includes one or more cells). The purpose of Chen is to Listen-Before-Talk (LBT) failure indication and LBT failure event determination in the next generation wireless communication networks (Chen [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with Fan, to improve and efficient mechanism for a UE to detect and handle LBT failure (Chen [0003-0004]).
As per claim 25, Fan and Chen disclose the method of claim 23, further comprising: retransmitting the data, to the at least one other UE, using at least one second bandwidth on the at least one sidelink channel (Fan [0032] According to this design, the network device sets a plurality of candidate transmission symbols in each sidelink communication duration, to enable the terminal device to have a plurality of sending opportunities in the sidelink communication duration. In the sidelink communication duration, after LBT succeeds, the terminal device may start to send sidelink data from a latest candidate transmission symbol, and in sidelink communication duration, after the terminal device misses a candidate transmission symbol because LBT fails, there is another sending opportunity to send sidelink data after LBT succeeds. Therefore, according to this design, a channel access probability of the terminal device in the communications system can be improved,).
As per claim 26, Fan and Chen disclose the method of claim 23, wherein the one or more failures are aggregated across a resource block (RB) set, a bandwidth part (BWP) (Fan 0023] In a possible design, the network device sends second configuration information, where the second configuration information includes indication information of at least one bandwidth part BWP used for sidelink communication and at least one or a combination of the following corresponding to each BWP: configuration information of sidelink communication duration, maximum transmit power, and indication information of a frequency domain resource used for sidelink communication in the BWP, where the at least one BWP is in the unlicensed frequency band. [0032] According to this design, the network device sets a plurality of candidate transmission symbols in each sidelink communication duration, to enable the terminal device to have a plurality of sending opportunities in the sidelink communication duration. In the sidelink communication duration, after LBT succeeds, the terminal device may start to send sidelink data from a latest candidate transmission symbol, and in sidelink communication duration, after the terminal device misses a candidate transmission symbol because LBT fails, there is another sending opportunity to send sidelink data after LBT succeeds. Therefore, according to this design, a channel access probability of the terminal device in the communications system can be improved,), or a plurality of sidelink channels (Fan [0032] According to this design, the network device sets a plurality of candidate transmission symbols in each sidelink communication duration, to enable the terminal device to have a plurality of sending opportunities in the sidelink communication duration. In the sidelink communication duration, after LBT succeeds, the terminal device may start to send sidelink data from a latest candidate transmission symbol, and in sidelink communication duration, after the terminal device misses a candidate transmission symbol because LBT fails, there is another sending opportunity to send sidelink data after LBT succeeds. Therefore, according to this design, a channel access probability of the terminal device in the communications system can be improved,).
As per claim 27, Fan and Chen disclose the method of claim 23, wherein the one or more failures are aggregated across a PC5 interface for the at least one sidelink channel (Fan [0140] Based on the architecture of the communications system shown in FIG. 1A, as shown in FIG. 1B, an embodiment of this application further provides a network topology architecture of a communications system. A network device and a terminal device may be connected through an air interface (namely, a Uu interface), to implement communication (such communication may be briefly referred to as Uu communication or cellular network communication) between the terminal device and the network device. A direct link may be established between adjacent terminal devices through a PC5 interface to transmit sidelink data.) and a Uu interface with the base station (Fan [0140] Based on the architecture of the communications system shown in FIG. 1A, as shown in FIG. 1B, an embodiment of this application further provides a network topology architecture of a communications system. A network device and a terminal device may be connected through an air interface (namely, a Uu interface), to implement communication (such communication may be briefly referred to as Uu communication or cellular network communication) between the terminal device and the network device. A direct link may be established between adjacent terminal devices through a PC5 interface to transmit sidelink data.).
As per claim 28, Fan and Chen disclose the method of claim 23, wherein the one or more failures are associated with one carrier of a plurality of aggregated carriers.
Fan may not explicitly disclose, but Chen, which is in the same field of endeavor, discloses wherein the one or more failures are associated with one carrier of a plurality of aggregated carriers (Chen [0047] the UE may send an LBT failure problem report or an SCG failure report (including information of the LBT failure problem) to the master node. [0026] The next-generation (e.g., 5G NR) wireless network is envisioned to support more capacity, data, and services. A UE configured with multi-connectivity may be connected to a Master Node (MN) as an anchor and one or more Secondary Nodes (SNs) for data delivery. Each one of these nodes may be formed by a cell group that includes one or more cells. [0031] When operating on an unlicensed spectrum, if a UE wants to transmit a preamble, a msg3 in a 4-Step RA procedure, a msgA in a 2-Step RA procedure, data on uplink configured grants, or an SR on a PUCCH resource, the UE may need to pass LBT first to occupy an LBT channel, a sub-band, a Bandwidth Part (BWP), a carrier, or a cell.). The purpose of Chen is to Listen-Before-Talk (LBT) failure indication and LBT failure event determination in the next generation wireless communication networks (Chen [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with Fan, to improve and efficient mechanism for a UE to detect and handle LBT failure (Chen [0003-0004]).
As per claim 30, Fan discloses a method of wireless communication performed by a base station, comprising: receiving, from a user equipment (UE), a report indicating one or more failures of a listen-before-talk (LBT) procedure associated with at least one first bandwidth on at least one sidelink channel (Fan [0032] According to this design, the network device sets a plurality of candidate transmission symbols in each sidelink communication duration, to enable the terminal device to have a plurality of sending opportunities in the sidelink communication duration. In the sidelink communication duration, after LBT succeeds, the terminal device may start to send sidelink data from a latest candidate transmission symbol, and in sidelink communication duration, after the terminal device misses a candidate transmission symbol because LBT fails, there is another sending opportunity to send sidelink data after LBT succeeds. Therefore, according to this design, a channel access probability of the terminal device in the communications system can be improved. [0073] According to this design, the terminal device has a plurality of sending opportunities in the sidelink communication duration. In this way, after LBT succeeds, the terminal device may start to send sidelink data from a latest candidate transmission symbol, and in sidelink communication duration, after the terminal device misses a candidate transmission symbol because LBT fails, there is another sending opportunity to send sidelink data after LBT succeeds. Therefore, according to this example, a channel access probability of the terminal device can be improved.); and transmitting, to the UE, an indication of at least one second bandwidth to use on the at least one sidelink channel (Fan [0032] According to this design, the network device sets a plurality of candidate transmission symbols in each sidelink communication duration, to enable the terminal device to have a plurality of sending opportunities in the sidelink communication duration. In the sidelink communication duration, after LBT succeeds, the terminal device may start to send sidelink data from a latest candidate transmission symbol, and in sidelink communication duration, after the terminal device misses a candidate transmission symbol because LBT fails, there is another sending opportunity to send sidelink data after LBT succeeds. Therefore, according to this design, a channel access probability of the terminal device in the communications system can be improved,).
Fan may not explicitly disclose, but Chen, which is in the same field of endeavor, discloses a report indicating one or more failures of a listen-before-talk (LBT) procedure (Chen [0047] In one implementation, when an upper layer (e.g., the RRC layer) receives an LBT failure problem indication or the LBT failure event occurs because the LBT failure counter is greater than or equal to the threshold, the UE (e.g., the RRC layer of the UE) may transmit an LBT failure problem report to the network. The LBT failure problem report may include information of which LBT channel/carrier/BWP/unit suffers from the LBT failure problem, or which operation suffers from the LBT failure problem. In dual connectivity mode (or MR-DC mode), if a UE determines an LBT failure problem on a Primary Secondary Cell (PSCell) or a Secondary Cell Group (SCG) operating on an unlicensed spectrum, the UE may send an LBT failure problem report or an SCG failure report (including information of the LBT failure problem) to the master node (which may operate on the licensed spectrum or the unlicensed spectrum). In dual connectivity mode (or MR-DC mode), if a UE determines an LBT failure problem on a Primary Cell (PCell) or a Master Cell Group (MCG) operating on the unlicensed spectrum, the UE may send an LBT failure problem report or an MCG failure report (including information of the LBT failure problem) to the secondary node (which may operate on licensed spectrum or unlicensed spectrum).). The purpose of Chen is to Listen-Before-Talk (LBT) failure indication and LBT failure event determination in the next generation wireless communication networks (Chen [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with Fan, to improve and efficient mechanism for a UE to detect and handle LBT failure (Chen [0003-0004]).

Claim(s) 4 andn15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan and Chen as applied to claims 1-3, 5, 7-11, 14, 16, 18-28, and 30 above, and further in view of US 2020/0037343 A1 to He et al. (hereinafter “He”).

As per claim 4, Fan and Chen disclose the UE of claim 1, wherein the at least one sidelink channel comprises a physical sidelink broadcast channel (PSBCH), a physical sidelink control channel (PSCCH), a physical sidelink shared channel (PSSCH), a physical sidelink feedback channel (PSFCH), or a combination thereof.
Fan may not explicitly disclose, but He, which is in the same field of endeavor, discloses wherein the at least one sidelink channel comprises a physical sidelink broadcast channel (PSBCH) (), a physical sidelink control channel (PSCCH), a physical sidelink shared channel (PSSCH), a physical sidelink feedback channel (PSFCH), or a combination thereof (He [0015] In one embodiment, a user equipment (UE) in a wireless communication system is provided. The UE comprises a transceiver configured to receive, from a base station (BS), downlink control information (DCI) including information of multi-transmission resources for a sidelink with another UE, wherein the multi-transmission resources are allocated to at least one of a physical sidelink feedback channel (PSFCH), a physical sidelink control channel (PSCCH), or a physical sidelink shared channel (PSSCH). The UE further comprises a processor operably connected to the transceiver, the processor configured to: determine a type of traffic to be transmitted to the other UE via at least one of the PSFCH, PSCCH, or PSSCH, wherein the type of traffic is aperiodic traffic or periodic traffic; and identify, based on the type of traffic, a set of resources for at least one transport block (TB) to be included in the at least one of the PSFCH, the PSCCH, or the PSSCH, wherein the transceiver is further configured to transmit, to the other UE via the sidelink, the at least one TB using the identified set of resources.). The purpose of He is to improve the transmission reliability and re-transmission (He [0120]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of He with Fan, to improve the transmission reliability and re-transmission (He [0120]).
As per claim 15, Fan and Chen disclose the base station of claim 14, wherein the at least one sidelink channel comprises a physical sidelink broadcast channel (PSBCH), a physical sidelink control channel (PSCCH), a physical sidelink shared channel (PSSCH), a physical sidelink feedback channel (PSFCH), or a combination thereof.
Fan may not explicitly disclose, but He, which is in the same field of endeavor, discloses wherein the at least one sidelink channel comprises a physical sidelink broadcast channel (PSBCH), a physical sidelink control channel (PSCCH), a physical sidelink shared channel (PSSCH), a physical sidelink feedback channel (PSFCH), or a combination thereof (He [0015] In one embodiment, a user equipment (UE) in a wireless communication system is provided. The UE comprises a transceiver configured to receive, from a base station (BS), downlink control information (DCI) including information of multi-transmission resources for a sidelink with another UE, wherein the multi-transmission resources are allocated to at least one of a physical sidelink feedback channel (PSFCH), a physical sidelink control channel (PSCCH), or a physical sidelink shared channel (PSSCH). The UE further comprises a processor operably connected to the transceiver, the processor configured to: determine a type of traffic to be transmitted to the other UE via at least one of the PSFCH, PSCCH, or PSSCH, wherein the type of traffic is aperiodic traffic or periodic traffic; and identify, based on the type of traffic, a set of resources for at least one transport block (TB) to be included in the at least one of the PSFCH, the PSCCH, or the PSSCH, wherein the transceiver is further configured to transmit, to the other UE via the sidelink, the at least one TB using the identified set of resources.). The purpose of He is to improve the transmission reliability and re-transmission (He [0120]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of He with Fan, to improve the transmission reliability and re-transmission (He [0120]).

Allowable Subject Matter
Claims 6, 12-13, 17, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/            Examiner, Art Unit 2476